      Case 4:20-cv-00638-P Document 9 Filed 08/03/20           Page 1 of 1 PageID 38



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CASEY CAMPBELL,                              §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §   Civil Action No. 4:20-cv-00638-P
                                              §
 WILLIAM P BARR, et al.,                      §
                                              §
      Defendants.                             §

                                           ORDER

This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58.

        It is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED without prejudice.

        It is further ORDERED, ADJUDGED, and DECREED that all costs and expenses

are taxed against the party incurring the same.

        The Clerk shall transmit a true copy of this Final Judgment to the parties.

        SO ORDERED on this 3rd day of August, 2020.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE
